Citation Nr: 0214507	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  02-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat 
feet.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
September 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that new and material evidence to 
reopen a previously disallowed claim for service connection 
for bilateral flat feet had not been submitted.  The veteran 
testified at a hearing on appeal by video link with the RO in 
October 2001 in connection with his appeal.  He subsequently 
testified at a Travel Board hearing before the undersigned at 
the RO in July 2002.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
flat feet was denied by the RO in December 1943 and that 
denial was upheld by the Board in a decision dated in May 
1944.  

2.  Evidence received since the May 1944 Board decision does 
not bear substantially and directly on the issue at hand, is 
cumulative or redundant, and is not so significant that it 
must be considered in order for the Board to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the prior final disallowance of 
service connection for flat feet is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA  

During the pendency the pendency of this appeal, Congress 
enacted and the President signed into law the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), which redefines VA obligations with 
respect to notice and duty to assist.  VA regulations 
implementing the VCAA were issued in August 2001.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative, if any, of any information or 
medical or lay evidence that is necessary to substantiate the 
claim.  The VCAA also requires that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the statement of the case advised the 
veteran of the law and regulations applicable to his appeal 
and of the evidentiary deficiencies that led to the denial of 
the petition to reopen his service connection claim.  A June 
26, 2001, RO letter explained to him that since service 
connection for pes planus had previously been denied, 
submission of new and material evidence was necessary to 
reopen his claim.  An explanation of what constituted "new" 
evidence and what constituted "material" evidence was set 
forth.  The letter informed the veteran that information 
identifying the person, agency or company that had records 
that he thought would support his claim was needed, as was 
the address of such person or agency or company and the 
approximate date of the treatment.  The veteran was advised 
that the RO would request private medical records on his 
behalf upon receipt of authorization from him.  Authorization 
forms were enclosed.  The Board finds that VA adequately 
informed the veteran as to which information and evidence he 
is obligated to provide and which information and evidence VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Board notes that the 
present determination is limited to the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's previously denied claim for service connection for 
pes planus.  The regulations implementing the VCAA limit the 
VA duty to assist an individual attempting to reopen a 
previously denied claim to procurement of Government records, 
including VA records, service department records, and records 
from other federal agencies.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  The only VA medical records reported by 
the veteran are those relating to treatment received at the 
VA Medical Center in Batavia, New York, shortly after 
separation (Note the discussion below to the effect that his 
statements concerning this treatment are inconsistent).  The 
Batavia VA Medical Center has indicated that no records for 
the veteran are available.  No other Government medical 
records have been identified by the veteran and none are 
reported in the record.  

Accordingly, the Board finds that no further actions pursuant 
to the VCAA need be undertaken at the present time.  

Factual background  

Service department medical records show that the veteran 
underwent a preservice medical examination in October 1942 at 
which time mild nondisabling second degree pes planus was 
noted.  He was reexamined in March 1943 upon induction into 
active military service.  The examination report contains the 
following notation:  

"[C]omplete obliteration of longitudinal 
of metatarsal arches--congenital--
completion separation and malposition of 
sub astragaloid joints.  Os calcis bones 
of both feet are in a dislocated 
position, in relation to normal foot 
structure.  Cyanotic coloring to the feet 
due to abnormal pressure against 
circulatory system entering the lower 
extremities.  Asymptomatic--fit for full 
military duty."  

Subsequent service medical records contain entries dated from 
mid-August 1943 which refer to pes planus.  In September 1943 
the veteran was hospitalized for complaints of pain in both 
feet.  He reported having had flat feet since birth but with 
very few symptoms until after enlistment.  He related that 
severe symptoms had begun in mid-August 1943 while drilling 
and exercising and that they had been progressive since then.  
There was no history of an injury.  The veteran was 
discharged from service on a Certificate of Disability for 
Discharge for "pes planus, bilateral, third degree, 
symptomatic, cause unknown.  Onset 1940.  Existed prior to 
enlistment."  The disability was characterized as permanent 
and progressive.  It was indicated that the disability had 
not been aggravated by or in military service.  

The veteran testified at a hearing at the RO in March 1944 in 
connection with his appeal to the Board of the December 1943 
rating decision denying his original claim.  He expressed the 
belief that in his present condition, he would not be taken 
into the Army.  He stated that while in service he had gone 
to an orthopedic specialist for advice and had been told that 
his shoes were a size too small and that they were beyond the 
stage where he could be given arches.  

In a July 2001 statement submitted in support of his March 
2001 request to reopen his service connection claim, the 
veteran related that his major activity in service had been 
repetitious basic training with continuous marching and 
drilling.  He stated that he had been issued shoes that were 
at least a size too small at Fort Niagara and had later had a 
problem with shoe nails penetrating his heels.  A cobbler or 
an exchange facility was nonexistent.  He claimed that since 
service the condition had limited his activity and work 
performance and that he had been unable to stand or walk 
except for brief intervals.  

The veteran testified at a hearing at the RO in October 2001.  
He claimed that before he went into service he had flat feet 
but had had no problem hiking and had gone "to the top" in 
Boy Scouts.  He enjoyed hiking and could keep up with 
anybody.  He described problems with his feet during service.  
He related that immediately after service he had gone to the 
VA Medical Center in Batavia, New York, where they examined 
him but that was the end of it.  (Transcript, pages 3-4).  He 
stated that there were no private post service medical 
records relating to the condition of his feet.  

A March 2002 report of contact in the file indicates that the 
VA Medical Center in Batavia reported an exhaustive search of 
the archives had shown no records for the veteran for the 
period from 1943 to 1945.  

A May 2002 letter from S. I. Hosain, M.D., is of record.  
Dr. Hosain indicated that the veteran had been referred to 
him for treatment of sciatic back pain and that the condition 
had been aggravated if not caused by severe ongoing pes 
[planus].  

At his July 2002 Travel Board hearing, the veteran again 
stated that he had been issued shoes that were too small 
during service and indicated that he had been told by the 
sergeant in charge that it was a matter of breaking them in.  
He testified that his feet just could not take being out 
doing training from 3:30 in the morning until 6:30 in the 
evening.  He indicated that there was constant standing in 
line in service, such as for mess halls.  No provision had 
been made for rectifying or correcting his condition, such as 
by reassignment to a different job.  He claimed that as time 
had gone on, the condition of his feet had affected his 
income and was continuing to do so.  



Legal criteria  

The law provides that service connection may be granted for 
disability shown to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Congenital and 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2001).  

The decision of the Board is final as a matter of law as to 
the evidence then of record.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  However, the law permits the reopening of a 
finally adjudicated claim if additional evidence recognizable 
as "new and material" evidence is subsequently received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1056(a) (2001).  In Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), the United States Court of Appeals for Veterans 
Claims (Court) set forth a two-step analysis to be applied in 
determining whether a claim should be reopened.  The Board 
must first determine whether the evidence received since the 
most recent prior denial is new and material; if it is, the 
case will be considered reopened, and the claim will be 
evaluated in light of the entire evidence of record, both old 
and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. 
Cir. 1996) (if the Board finds that there is no new and 
material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case).  Citing the 
later decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F 3d. 1356 (1998) 
(discussed below), the Court in Elkins v. West, 12 Vet. App. 
209 (1999), added a third step to the process, holding that 
if the claim is reopened and found to be well grounded, the 
duty to assist in the development of the evidence to support 
such claim must be fulfilled.  See also Winters v. West, 12 
Vet. App. 203 (1999).

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (2001), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

It should be noted that amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).  The amendments are not applicable to the 
present appeal and would not change the result in any event.  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or Board 
decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996); see Glynn v. Brown, 6 Vet. App. 523 (1994).  

Discussion  

The veteran's original claim for service connection for 
bilateral pes planus was denied by a rating decision of 
December 1943 and that denial was upheld by the Board in May 
1944.  

The Board finds, upon reviewing the record, that new and 
material evidence has not been submitted to reopen the 
previously denied claim.  The Board determined in its May 
1944 decision that despite the veteran's complaints in 
service of foot pain associated with military training, an 
increase in disability as contemplated by the applicable law 
and regulations had not been demonstrated and that 
aggravation of the preservice pes planus had not been 
established.  The issue at the present time is limited to the 
question of whether new and material evidence to reopen the 
claim has been submitted.  

The question of whether the preservice pes planus increased 
in severity such as to constitute aggravation under the law 
is medical in nature.  Therefore, medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, no medical evidence has been submitted by the 
veteran in connection with his petition to reopen other than 
a May 2002 statement from a private physician, S. I. Hosain, 
M.D., to the effect that the veteran's continuing pes planus 
aggravates his sciatic back pain.  The question of whether 
pes planus aggravates back pain many years after service, 
however, is not relevant to the question of whether pes 
planus increased in severity during service.  The veteran 
testified at his October 2001 hearing at the RO that he had 
been seen at the Batavia, New York, VA Medical Center, 
shortly after separation from service, though he withdrew 
that allegation at his later Travel Board hearing.  
Regardless of whether the veteran was seen for pes planus at 
that facility, the Batavia VA Medical Center has reported 
that it has no records for the veteran from the period in 
question.  That being the case, no additional medical 
evidence that would serve to clarify the status of his feet 
during service or at separation from service is of record for 
the purpose of reopening the service connection claim.  

The evidence added to the record since the May 1944 Board 
decision consists primarily of hearing testimony and written 
communications from the veteran in which he reasserts his 
previously stated allegations to the effect that his 
bilateral pes planus underwent aggravation during military 
service.  For the most part, the factual allegations were of 
record at the time of the Board decision, wherein the Board 
considered assertions that his foot problems became worse as 
a result of the rigors of military service and having to wear 
shoes that were too small for him.  His RO and Travel Board 
hearing testimony has provided additional details concerning 
what occurred during service and the impact that his foot 
impairment has had on his occupational life since discharge 
but has not altered the essential facts upon which his claim 
must be decided.  His testimony does not provide any new 
information that would substantiate his claim that an overall 
increase in the level of disability due to pes planus 
occurred during his period of active military service.  The 
new information received is redundant and cumulative and is 
not so significant that it would require consideration in 
order to fairly decide the merits of the service connection 
claim.  

Accordingly, the Board finds that the regulatory requirements 
that define new and material evidence for the purpose of 
reopening a previously denied claim have not been satisfied.  
38 C.F.R. § 3.156(a) (2002).  In the absence of new and 
material evidence, the claim is not reopened and the Board 
does not have jurisdiction to consider the merits of such 
claim.


ORDER

New and material evidence to reopen the previously denied 
claim for service connection for bilateral pes planus has not 
been submitted, and the claim is not reopened.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

